DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/22 has been entered.
 	Examiner acknowledged that claims 1, 18 and 20 are amended.  Currently, claims 1-20 are pending.
Response to Arguments
Applicant’s arguments, filed 08/15/22, with respect to claim(s) 1, 18 and 20 have been considered but are moot in the new ground of rejection in view of newly found prior art Zakhem (US 2016/0129832).
Regarding Claims 1, 18 and 20, applicant argues that Wickramasinghe is silent regarding, among other things, at least one of said lighting devices is adapted to be located along both opposing sides of a roof line of said vehicle and operably providing at least predetermined ground surface illumination in combination with said illumination system adapted to allow downloadable software updates of a predetermined software upload element adapted for predetermined lighting effects.  This argument is not persuasive.
Tatara already teaches the lighting devices located along both opposing sides of a roof line of said vehicle.
Newly found prior art Zakhem teaches the illumination system adapted to allow downloadable software updates of a predetermined software upload element adapted for predetermined lighting effects.  Thus, Zakhem teaches the limitation above.  According, the rejection of claims 1, 18 and 20 over Wickramasinghe is maintained.
Claims 2-17 and 19 are similarly rejected as they depend on the respective rejected claims above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wickramasinghe (US 2019/0054852) in view of Tatara (US 2018/0319320) and Zakhem (US 2016/0129832).
Regarding Claim 1, Wickramasinghe teaches an illumination system (Fig. 1: 10) adapted for a vehicle (Fig. 1: 12), comprising: at least one lighting device (Fig. 1: 20, 22) comprising at least one lighting element ([0067] “each head light 20, 22 being divided into 64 separate LEDs 58”); at least one controller (Fig. 1: 14) that operably activates predetermined exterior lighting ([0076] “LCM 16 controls the LEDs 58 of the right side light 26 to sequentially illuminate the spatially-distinct regions 68, 70, 72, in order from the first region 68 to the third region 72”; Fig. 6: 58 illuminate regions 68-72) in coordination (Fig. 5: 64) with predetermined sensor signals ([0076] “the vehicle lighting system 10 tracks the user's movement along the side of the vehicle 12”) operably identifying where at least one individual (Fig. 1: 12; [0007] “projection of a distinct illuminated path on the ground assists the user when navigating the terrain in the vicinity of a vehicle”), object and/or signal is located in a vicinity outside of the vehicle. 
Wickramasinghe does not explicitly teach in Fig. 1 a plurality of detectors.  However, [0042] teaches “the system may comprise a plurality of sensors associated with the respective zones.  The sensors may be configured to detect the presence of the user in its associated zone…The sensors may be any suitable sensors, for example proximity sensors, thermal sensors, movement sensors, optical sensors etc., or a combination of different sensors.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Wickramasinghe in order to utilize sensors for detecting a person’s proximity to the vehicle since lighting generated would assist a user exiting a vehicle to see their way to a front door or to a parking meter [0004] as well as dimmed spatially distinct regions furthest from the vehicle to avoid dazzling the user [0084].  Therefore, the subject claimed would have been obvious in view of Wickramasinghe.
Wickramasinghe does not teach wherein at least one of said lighting devices is adapted to be located along both opposing sides of a roof line of said vehicle and operably providing at least predetermined ground surface illumination; and said illumination system operably adapted to allow downloadable software updates of a predetermined software upload element adapted for predetermined lighting effects.
Tatara is in the field of vehicle lighting (abstract) and teaches wherein at least one of said lighting devices (Fig. 1A: 300) is adapted to be located along both opposing sides of a roof line (Fig. 1A: 300a-d are located along the roof line of the car) of said vehicle and operably providing at least predetermined ground surface illumination (Fig. 8: P; Fig. 10: Q).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Wickramasinghe with roof line illumination toward ground surface as taught by Tatara in order to create a ground illumination notifying the operating condition of the vehicle such as (e.g., lane change or other situations) [0135, 0193] to others (vehicle, pedestrians) near its surrounding. 
Zakhem is in the field of vehicle lighting (abstract) and teaches said illumination system (Fig. 1: 13) operably adapted to allow downloadable software updates of a predetermined software upload element adapted for predetermined lighting effects ([0054] “data transmission system of the VCP 50 may be used to download any updates to the computer readable instructions of the ambient light control module and/or to receive user preferences with regard to in-vehicle settings from a vehicle-related website”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Wickramasinghe and Tatara with downloadable software updates as taught by Zakhem in order to utilize in-vehicle communication platforms that can be activated since such configurations personalize the vehicle settings for an individual [0002] as well as providing visual feedback to the user when changes are made [0049].

Regarding Claim 2, the combination of Wickramasinghe, Tatara and Zakhem teach the illumination system of claim 1, wherein the plurality of detectors include at least one sensor operable to detect at least one individual in predetermined proximity to the vehicle (Wickramasinghe [0042] “the system may comprise a plurality of sensors associated with the respective zones.  The sensors may be configured to detect the presence of the user in its associated zone”) and/or a predetermined preset signal emitted from an electronic device of the at least one individual, said at least one controller (Wickramasinghe Fig. 1: 14) and said at least one sensor (Wickramasinghe [0042] “for example proximity sensors, thermal sensors, movement sensors, optical sensors etc., or a combination of different sensors”) driving the at least one lighting element to direct light in predetermined proximity to the at least one individual (Wickramasinghe Fig. 5: user travelling along path 64) or the signal.

Regarding Claim 3, the combination of Wickramasinghe, Tatara and Zakhem teach the illumination system of claim 1, wherein a plurality of lighting devices are used and provide a follow-me feature (Wickramasinghe Figs. 6-8: regions 68-82 are illuminated; [0043] “the system is configured to track the movement of the vehicle user between the vehicle and a location remote from the vehicle and to illuminate a distinct path on the ground followed by the user between the vehicle and the remote location”) that follows the at least one individual or predetermined preset signal around the vehicle (Wickramasinghe Fig. 5: 64; [0009] “distinct illuminated path projected on the ground corresponds substantially to an actual path traversed (e.g. the path walked) by the user between the vehicle and the remote location”).

Regarding Claim 5, the combination of Wickramasinghe, Tatara and Zakhem teach illumination system of claim 1, wherein the at least one lighting device (Tatara Fig. 10: 4) provides predetermined illumination (Tatara Fig. 10: Q) to communicate ride-hailing and ride-sharing availability or other messaging to pedestrians (Tatara [0148] “pattern Q, since light is irradiated around the vehicle in the annular shape, pedestrians and obstacles or the like are hard to overlook”) or a person who electronically requested ride-sharing.

Regarding Claim 6, the combination of Wickramasinghe, Tatara and Zakhem teach the illumination system of claim 1, wherein the plurality of detectors are selected from the group consisting of sensors, radar, lidar, camera (Wickramasinghe [0089] “detected by way of a vehicle camera or any other suitable detections means”), ultrasonic, capacitive seat sensor, non-contact obstacle/people detection devices, optical, infrared, magnetic, switches, capacitive, wired sensor device apparatus wireless sensor device that senses pedestrians, mobile device communication (Wickramasinghe Fig. 1: 38), blue tooth low energy compatible, near field communication compatible and any combinations thereof.

Regarding Claim 7, the combination of Wickramasinghe, Tatara and Zakhem teach the illumination system of claim 1, wherein the at least one light element is integrated with onboard or offboard light-emitting diode drivers (Wickramasinghe [0068] “Each LED 58 is controllable as an independent light source by the LCM 16”; it is obvious that a plurality of drivers are required to drive the LEDs 58 independently).

Regarding Claim 8, the combination of Wickramasinghe, Tatara and Zakhem teach the illumination system with all the limitations as claimed in claim 1 except the at least one light element is operably controlled in about 1 to over a thousand individual lighting zones.  However, [0068] of Wickramasinghe teaches “each LEDs 58 is controllable as an independent light source by the LCM 16” and Figs. 7-12 illustrates different illumination paths.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Wickramasinghe in order to create a plurality of different lighting zones since the more plurality of lighting zones will be able to provide lighting to the user in any situation as the user walks from the vehicle to the front door or to a parking meter [0004].

Regarding Claim 9, the combination of Wickramasinghe, Tatara and Zakhem teach the illumination system of claim 8, wherein the lighting zones (Wickramasinghe Fig. 8: 57) are operably controlled through matrix drivers onboard or near light elements that are light-emitting diodes (Wickramasinghe [0068] “LEDs 58 are arranged in columns that are spaced apart in a horizontal direction along an x-axis, and in rows that are spaced apart in a vertical direction along a y-axis”).

Regarding Claim 10, the combination of Wickramasinghe, Tatara and Zakhem teach the illumination system of claim 8, further comprising a predetermined electrical architecture that is digital, including via a digital signal (Wickramasinghe [0041] “A look-up table and/or algorithms correlating the respective zones with the associated light sources may be stored in the memory device”; it is well known that data is transmitted digitally) and power enabled by a wired connection (Wickramasinghe Fig. 1: 16 wired to lighting devices 20, 22, 28, 30) to control a predetermined number of zones (Wickramasinghe Fig. 8: 80, 82).

Regarding Claim 11, the combination of Wickramasinghe, Tatara and Zakhem teach illumination system of claim 1, wherein the at least one lighting device uses wireless connectivity (Wickramasinghe [0065] “In response to the determined location of the remote device 38, the ECU 14 commands the LCM 16 to control various aspects of the light sources, including controlling which light source to illuminate”) operably in communication (Wickramasinghe [0063] “remote device 38 to be pin-pointed, by way of analysis of the Wi-Fi signals transmitted from the remote device 38”) with the plurality of detectors (Wickramasinghe Fig. 2; 32, 34, 36).

Regarding Claim 13, the combination of Wickramasinghe, Tatara and Zakhem teach the illumination system of claim 1, wherein the at least one light element is selected from the group consisting of individual light-emitting diodes (LED), micro LEDs, mini LEDs, organic LEDs and any combination thereof (Wickramasinghe [0019] “matrix light units, such as headlights, reverse lights, or side lights comprising a matrix of LEDs”).

Regarding Claim 14, the combination of Wickramasinghe, Tatara and Zakhem teach the illumination system of claim 1, wherein the at least one light element is single zone or multiple zones (Wickramasinghe Fig. 6: 57).

Regarding Claim 15, the combination of Wickramasinghe, Tatara and Zakhem teach the illumination system of claim 1, wherein the at least one lighting device includes a plurality of LEDs that are the same or different colors (Wickramasinghe [0019] “matrix light units, such as headlights, reverse lights, or side lights comprising a matrix of LEDs”).

Regarding Claim 16, the combination of Wickramasinghe, Tatara and Zakhem teach the illumination system of claim 1, further including a controller to activate ground lighting in coordination with sensor signals identifying where an individual or individuals are standing, sitting or walking (Wickramasinghe Fig. 5: 64).

Regarding Claim 17, the combination of Wickramasinghe, Tatara and Zakhem teach the illumination system of claim 1, wherein a distance the individual is to the vehicle is from about 5 feet or less for the at least one lighting device to turn on (Wickramasinghe Fig. 6). 

Regarding Claim 18, Wickramasinghe teaches an illumination system (Fig. 1: 10) adapted for a vehicle (Fig. 1: 12), comprising: a plurality of lighting devices (Fig. 1: 20, 22) comprising a plurality of lighting elements ([0067] “each head light 20, 22 being divided into 64 separate LEDs 58”); at least one controller (Fig. 1: 14) to activate predetermined lighting ([0076] “LCM 16 controls the LEDs 58 of the right side light 26 to sequentially illuminate the spatially-distinct regions 68, 70, 72, in order from the first region 68 to the third region 72”; Fig. 6: 58 illuminate regions 68-72) in coordination (Fig. 5: 64) with predetermined sensor signals ([0076] “the vehicle lighting system 10 tracks the user's movement along the side of the vehicle 12”) operably identifying where at least one object is located in vicinity of the vehicle or where at least one individual is standing, sitting or walking in vicinity ([0007] “projection of a distinct illuminated path on the ground assists the user when navigating the terrain in the vicinity of a vehicle”) of the vehicle, wherein the plurality of lighting devices selectively operably turn on/off (Figs. 6-8: regions 68-82 sequentially turns on as user walk along path 64) or dim/brighten relative to the at least one individual's predetermined vicinity ([0076] “vehicle lighting system 10 tracks the user's movement along the side of the vehicle 12, an illuminated region 66 enlarges to encompass the extending actual path 64 travelled by the user”) to the vehicle or predetermined signal location proximate to each respective of the plurality of lighting devices. 
Wickramasinghe does not explicitly teach in Fig. 1 a plurality of detectors.  However, [0042] teaches “the system may comprise a plurality of sensors associated with the respective zones.  The sensors may be configured to detect the presence of the user in its associated zone…The sensors may be any suitable sensors, for example proximity sensors, thermal sensors, movement sensors, optical sensors etc., or a combination of different sensors.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Wickramasinghe in order to utilize sensors for detecting a person’s proximity to the vehicle since lighting generated would assist a user exiting a vehicle to see their way to a front door or to a parking meter [0004] as well as dimmed spatially distinct regions furthest from the vehicle to avoid dazzling the user [0084].  Therefore, the subject claimed would have been obvious in view of Wickramasinghe.
Wickramasinghe does not teach identification including facial recognition and wherein at least one of said lighting devices is adapted to be located along both opposing sides of a roof line of said vehicle and operably providing at least predetermined ground surface illumination; and said illumination system operably adapted to allow downloadable software updates of a predetermined software upload element adapted for predetermined lighting effects.
Tatara is in the field of vehicle lighting (abstract) and teaches wherein at least one of said lighting devices (Fig. 1A: 300) is adapted to be located along both opposing sides of a roof line (Fig. 1A: 300a-d are located along the roof line of the car) of said vehicle and operably providing at least predetermined ground surface illumination (Fig. 8: P; Fig. 10: Q).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Wickramasinghe with roof line illumination toward ground surface as taught by Tatara in order to create a ground illumination notifying the operating condition of the vehicle such as (e.g., lane change or other situations) [0135, 0193] to others (vehicle, pedestrians) near its surrounding. 
Zakhem is in the field of vehicle lighting (abstract) and teaches identification including facial recognition ([0021] “Any gesture may be used, including facial gestures”; [0022] “a facial gesture, examples of which include a smile, a wink, etc.”) and said illumination system (Fig. 1: 13) operably adapted to allow downloadable software updates of a predetermined software upload element adapted for predetermined lighting effects ([0054] “data transmission system of the VCP 50 may be used to download any updates to the computer readable instructions of the ambient light control module and/or to receive user preferences with regard to in-vehicle settings from a vehicle-related website”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Wickramasinghe and Tatara with downloadable software updates as taught by Zakhem in order to utilize in-vehicle communication platforms that can be activated since such configurations personalize the vehicle settings for an individual [0002] as well as providing visual feedback to the user when changes are made [0049].

Regarding Claim 19, the combination of Wickramasinghe, Tatara and Zakhem teach the illumination system of claim 18, wherein the plurality of detectors are regional sensors that sense and track the location (Wickramasinghe Figs. 7-8: 64; Figs. 10-12: 64) of the at least one individual or a pre-programmed signal of at least one smart device.

Regarding Claim 20, Wickramasinghe teaches an illumination system adapted for a vehicle (Fig. 1: 10), comprising: adapted to operably detect, identify, and track a person ([0076] “vehicle lighting system 10 tracks the user's movement along the side of the vehicle 12, an illuminated region 66 enlarges to encompass the extending actual path 64 travelled by the user”; Fig. 7: user traveling along path 64), object or signal; a plurality of lighting sources (Fig. 1: 20, 22) comprising a plurality of lighting elements ([0067] “each head light 20, 22 being divided into 64 separate LEDs 58”) operably controlled in a plurality of individual lighting zones (Figs. 6-8: 57), wherein the plurality of individual lighting zones are operably controlled through matrix drivers onboard or a predetermined distance near the plurality of lighting elements ([0019] “present invention may be implemented using matrix light units, such as headlights, reverse lights, or side lights comprising a matrix of LEDs”; [0068] “LEDs 58 are arranged in columns that are spaced apart in a horizontal direction along an x-axis, and in rows that are spaced apart in a vertical direction along a y-axis”; it’s obvious that a matrix driver is needed to drive such lighting units), 
Wickramasinghe does not explicitly teach in Fig. 1 a plurality of sensors. However, [0042] teaches “the system may comprise a plurality of sensors associated with the respective zones.  The sensors may be configured to detect the presence of the user in its associated zone…The sensors may be any suitable sensors, for example proximity sensors, thermal sensors, movement sensors, optical sensors etc., or a combination of different sensors.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Wickramasinghe in order to utilize sensors for detecting a person’s proximity to the vehicle since lighting generated would assist a user exiting a vehicle to see their way to a front door or to a parking meter [0004] as well as dimmed spatially distinct regions furthest from the vehicle to avoid dazzling the user [0084].  Therefore, the subject claimed would have been obvious in view of Wickramasinghe.
Wickramasinghe does not teach wherein at least one of said lighting sources is adapted to be located along a side roof line of said vehicle and operably providing at least predetermined ground surface illumination; and said illumination system operably adapted to allow downloadable software updates of a predetermined software upload element adapted for predetermined lighting effects.
Tatara is in the field of vehicle lighting (abstract) and teaches at least one of said lighting sources (Fig. 1A: 300) is adapted to be located along a side roof line (Fig. 1A: 300a-d are located along the roof line of the car) of said vehicle and operably providing at least predetermined ground surface illumination (Fig. 8: P; Fig. 10: Q).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Wickramasinghe with roof line illumination toward ground surface as taught by Tatara in order to create a ground illumination notifying the operating condition of the vehicle such as (e.g., lane change or other situations) [0135, 0193] to others (vehicle, pedestrians) near its surrounding. 
Zakhem is in the field of vehicle lighting (abstract) and teaches said illumination system (Fig. 1: 13) operably adapted to allow downloadable software updates of a predetermined software upload element adapted for predetermined lighting effects ([0054] “data transmission system of the VCP 50 may be used to download any updates to the computer readable instructions of the ambient light control module and/or to receive user preferences with regard to in-vehicle settings from a vehicle-related website”).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wickramasinghe, Tatara and Zakhem as applied to claim 1 in view of Salter (US 2019/0315267).
Regarding Claim 4, Wickramasinghe, Tatara and Zakhem teach the illumination system of claim 1, wherein the at least one lighting device provides a visual safety indicator to a ground surface (Wickramasinghe abstract “a distinct illuminated path on the ground”; Fig. 5: 64) 
Wickramasinghe, Tatara and Zakhem do not teach visual safety indication communicates a vehicle door is open.
Salter is in the field of lighting (abstract) and teaches visual safety indication (Fig. 3: 62, 64) communicates a vehicle door is open (Fig. 3: 46).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Wickramasinghe, Tatara and Zakhem with visual safety indication as taught by Salter in order to provide visual lighting proximate the vehicle since this provides additional safety and/or visibility to the vehicle in conjunction with opening and closing of a door [Salter 0038].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wickramasinghe, Tatara and Zakhem as applied to claim 1 in view of Spero (US 2012/0206050).
Regarding Claim 12, Wickramasinghe, Tatara and Zakhem teach the illumination system with all the limitations as claimed in claim 1 except the at least one light devices use wireless power, solar or energy harvesting, with a battery or capacitor to enable no-wire connectivity operably in communication with the plurality of detectors.
Spero is in the field of illumination and teaches the at least one light devices use wireless power, solar (Fig. 9: 171) or energy harvesting, with a battery ([0179] “solar cell 171 and batteries”) or capacitor to enable no-wire connectivity operably in communication with the plurality of detectors.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Wickramasinghe, Tatara and Zakhem with battery power as taught by Spero in order to provide power to lighting devices without requiring wiring all over the place [0287] since the light device can be place anywhere in the vehicle (Figs. 15-16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844